Citation Nr: 9901491	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  94-06 990	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
gunshot wound to the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for damage to the 
peroneus longus muscle residual to a gunshot wound to the 
right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a low back disorder 
with right leg neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


INTRODUCTION

The veteran had active service from April 1978 to April 1991.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  The veteran appeared at a personal 
hearing held before a Hearing Officer at the RO in December 
1993.

In July 1996, the Board remanded this case for the 
development of additional medical evidence.  The requested 
development having been completed, this matter is now ready 
for appellate review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that the pain and decrease 
in function due to the residuals of a gunshot wound to her 
right knee, warrant higher disability ratings.  She also 
contends that the damage to her peroneal nerve which affected 
the function of her peroneus longus muscle should be 
evaluated as more than 10 percent disabling.  Finally, she 
asserts that her low back disorder with right leg neuropathy 
should be service-connected either as having been directly 
incurred during her active service, or as secondary to the 
service-connected residuals of the gunshot wound to her right 
knee.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
the preponderance of the evidence is against the assignment 
of a disability evaluation higher than 10 percent for the 
residuals of a gunshot wound to the right knee, against the 
assignment of a disability evaluation higher than 10 percent 
for damage to the peroneus longus muscle residual to a 
gunshot wound to the right knee;  it is the further decision 
of the Board that the veteran has failed to carry her burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that she has presented a well-
grounded claim for service connection for a low back disorder 
with right leg neuropathy, including as secondary to a right 
knee disability.


FINDINGS OF FACT

1.  All relevant evidence necessary to an equitable 
disposition of this appeal has been obtained.

2.  The residuals of a gunshot wound to the right knee are 
manifested by an incisional scar above the distal right thigh 
over the medial/posterior aspect of the knee, two large 
retained metallic foreign bodies in the area of the distal 
femur, subjective complaints of constant aching discomfort 
and occasional pain radiating from the knee, full range of 
motion, and stable ligaments.

3.  Damage to the peroneus longus muscle residual to a 
gunshot wound of the right knee is manifested by probable 
peroneal nerve injury causing slight weakness of external 
rotation of the right foot at the ankle, decreased sensation 
to pinprick over the proximal third of the right calf and the 
lateral aspect of the right foot including the fifth toe, and 
a mild degree of denervation of the right anterior 
compartment musculature.

4.  No competent medical evidence has been presented to show 
that the veterans low back disorder with right leg 
neuropathy is causally related to her active service, or to 
her service-connected right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for the residuals of a gunshot wound to the right 
knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. § 4.71a, and Diagnostic Code 
5257 (1998). 

2.  The criteria for a disability rating greater than 10 
percent for damage to the peroneus longus muscle residual to 
a gunshot wound to the right knee have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. § 4.73, and Diagnostic Code 5310 (1998). 

3.  The veteran has not presented a well-grounded claim of 
service connection for a low back disorder with right leg 
neuropathy, including as secondary to a right knee 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Knee 

The veteran has presented well-grounded claims for increased 
evaluations within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the veterans claim of possible deterioration with 
respect to these conditions is at least plausible.  Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts pertinent to these issues 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
her as mandated by law.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  When 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Francisco, 7 
Vet.App. at 58.  

In accordance with 38 C.F.R. §§ 4.1, and 4.2, the Board has 
reviewed all the evidence of record pertaining to the history 
of the disabilities at issue, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to these disabilities at issue.  Francisco v. 
Brown, 7 Vet.App. at 58.

The veterans service medical records indicated that in 
October 1988 she sustained an accidental small caliber 
gunshot wound to her right knee.  An entrance wound was 
observed in the antero-medial aspect of that knee, but no 
exit wound was found.  An exploratory arthrotomy disclosed 
that there was a through and through hole in  the distal 
femur proximal to the articular surface of the medial femoral 
condyle.  A deep branch of the saphenous vein was noted to 
have been severed by the bullet and it was ligated.  Several 
small metallic fragments were removed, however the major 
metallic fragments were left in place behind the semi-
membranous tendon in the popliteal space in order to avoid 
possible nerve damage upon removal.  Shortly after the 
surgery, a small area of subjective numbness was noted 
proximal to the medial malleolus in the distal third of the 
right calf, numbness and tingling was noted in the right 
great toe, and swelling and pitting edema was observed in the 
right ankle.  Although no knee joint ligament injury was 
observed, crepitance, grinding and degenerative arthritis of 
the right patellar joint was found within eight months after 
the arthrotomy.  In April 1990, a bone scan revealed that 
there was minimally less blood flow to the right lower 
extremity than to the left, and mild focal increased tracer 
in the lateral aspect of the right lateral femoral condyle 
corresponding to a blood pool abnormality.  X-ray studies 
taken that same month showed metallic fragments in the soft 
tissues as well as within the osseous structures about the 
distal right femur, spurring of the tibial spine, and mild 
medial joint space narrowing with early patellophyte 
formation.  An MR study of the right knee in May 1990 raised 
the question of whether there was an aneurysm or pseudo-
aneurysm extending anteriorly from the popliteal artery 
proximal to the knee joint.  A lobular, approximately 1 
centimeter lesion was seen abutting and extending anterior 
from the popliteal artery approximately 5 centimeters 
proximal to the knee joint.  

By rating action dated in January 1992, service connection 
was granted for residuals of a gunshot wound of the right 
knee.  A 10 percent evaluation was assigned to that 
disability, effective from April 29, 1991, the date of the 
veterans claim, under Diagnostic Code 5257.  38 C.F.R. § 
4.71a, and Diagnostic Code 5257.

Diagnostic Code 5257 provides ratings for knee impairment, 
other than ankylosis, based upon the severity of symptoms of 
recurrent subluxation or lateral instability.  A 10 percent 
rating is assignable when the symptoms are slight, a 20 
percent rating is assignable when the symptoms are moderate, 
and a 30 percent rating is assignable when the symptoms are 
severe.  38 C.F.R. § 4.71a, and Diagnostic Code 5257.

In June 1992, the veteran filed a claim requesting an 
increased rating for this disability.  The RO issued a rating 
decision in February 1993 denying the claim.  
and the veteran filed a timely notice of disagreement  and 
appeal.

In December 1993, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO.  In addition to her own 
testimony, she also submitted written statements from several 
of her friends, family members, and associates.  She 
testified that she could only walk about 8 blocks before 
having problems with her right leg, and that she walked 
upstairs crookedly.  She stated she took anti-inflammatory 
medication for her knee and back.  She further stated that 
the right knee swelled up at least once every two weeks, that 
it made popping and clicking sounds and that it gave out at 
least once every two months, causing her to fall.  She 
reported that she had almost daily pain radiating from her 
knee, and that she felt pins and needles in her lower right 
leg about once every two weeks when the leg was overused.  
She stated that she believed she walked differently since her 
gunshot wound, and that she put more weight on her left leg.  
She reported that she walked with a waddling motion.  She 
stated she believed her right knee had been at the same level 
of weakness ever since the gunshot wound.  The statements 
from her friends, family, and associates confirmed that she 
complained of problems with her right knee.  One family 
member stated that she had had no problems hiking in the Fall 
of 1988, but that in the Summer of 1993 she had to be helped 
up and down trails.    

The Board remanded this case in July 1996 for the development 
of additional medical evidence.

In January 1997, the veteran was afforded a VA examination.  
She presented with complaints of subpatellar discomfort, 
particularly in her right knee.  She reported that she did 
not work outside the home.  The examination report noted that 
she was observed to walk without a limp.  The right knee had 
normal range of motion.  The reflexes of both her knees and 
ankles were 3/5 and equal.  Her knee flexion and extension 
strength was found to be normal.  Her right knee was noted to 
have marked subpatellar crepitation.  The ligaments were 
intact with no effusion.  A long medial incision scar was 
noted along the distal right thigh over the medial/posterior 
aspect of the right knee.  There was no tenderness to 
palpation over the right subpatellar and lateral distal 
thigh.  X-ray studies showed a slight narrowing of the medial 
compartment of the right knee, with two large posterior 
metallic fragments about the distal femur.  The diagnosis was 
status-post gunshot wound of the right knee without 
substantial sequelae.  The examiner could not relate the 
crepitation to the gunshot wound. 

In January 1997, the veteran was also examined by Gary D. 
Cooney, M.D., a neurologist in Missoula, Montana, at the 
request of the RO.  Dr. Cooney noted that there was a slight 
weakness of external rotation of the right foot at the ankle.  
He further noted that there was decreased sensation to 
pinprick over the lateral aspect of the proximal third of the 
right calf and the lateral aspect of the right foot including 
the fifth toe.  The veteran complained of an achy discomfort 
in the region of her right knee, which Doctor Cooney noted 
was of uncertain etiology.  He
found that the knee had full range of motion with no evidence 
of tenderness or deformity.  The diagnosis was status-post 
gunshot wound in the region of the right knee, and probable 
peroneal nerve injury manifested by some sensory 
abnormalities in the lateral calf and mild weakness of the 
peroneus longus muscle and a mild degree of denervation of 
the right anterior compartment musculature.

While on remand, in January 1998, the RO granted service 
connection for damage to the peroneus longus muscle residual 
to a gunshot wound of the right knee.  A 10 percent 
disability rating was assigned, effective from April 29, 
1991, the date of the veterans original claim, under 
Diagnostic Code 5310.  38 C.F.R. § 4.73, and Diagnostic Code 
5310.  The RO explained that while the medical evidence 
showed primarily suspected peroneal nerve injury, it was 
assigning a rating for the veterans disability under 
Diagnostic Code 5310 rather than under a Diagnostic Code 
covering incomplete paralysis of the superficial peroneal 
nerve, in order to afford the veteran the highest possible 
rating for her current level of disability.

Diagnostic Code 5310 provides ratings for impairment of 
Muscle Group X.  That Muscle Group controls the movements of 
the forefoot and toes such as propulsion thrust in walking, 
the intrinsic muscles of the foot including the plantar (1) 
flexor digitorum brevis, (2) abductor hallucis, (3) abductor 
digiti minimi, (4) quadratus plantae, (5) lumbricales, (6) 
flexor hallucis brevis, (7) adductor hallucis, (8) flexor 
digiti minimi brevis, (9) dorsal and plantar interossei, and 
other important plantar structures including the plantar 
aponeurosis, long plantar and calcaneonavicular ligament, 
tendons of the posterior tibial, peroneus longus, and the 
long flexors of the great and little toes.  A 10 percent 
rating is assignable for moderate impairment, a 20 percent 
rating is assignable for moderately severe impairment, and 
the highest 30 percent rating is assignable for severe 
impairment.  38 C.F.R. § 4.73, and Diagnostic Code 5310.

Upon consideration of all the evidence of record, the Board 
finds that the criteria for a disability rating in excess of 
10 percent for the residuals of a gunshot wound of the right 
knee, as well as a rating in excess of 10 percent for damage 
to the peroneus longus muscle residual to a gunshot wound of 
the right knee, have not been met or approximated.  While the 
veteran complains of instability and pain in her right knee, 
those complaints are not supported by the objective medical 
evidence of record.  Thus, a higher rating under Diagnostic 
Code 5257 would not be appropriate.  Further, as the symptoms 
of the impairment of the veterans peroneal nerve, which 
include mild weakness of the peroneus longus muscle, are no 
more than slight to moderate at the present time, a higher 
rating under Diagnostic Code 5310 would not be warranted.  
The Board has considered whether higher ratings might be 
assignable under some other Diagnostic Codes, but has 
determined that Diagnostic Codes 5257 and 5310 are the most 
appropriate Codes under which to rate these disabilities in 
light of the evidence presented.        

As the Board has found that the disability ratings currently 
in effect are appropriate and should not be increased at this 
time, the appeal must be denied.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 4.71a and 4.73, and Diagnostic Codes 5257 and 
5310. 

In reaching its decision, the Board has considered the 
complete history of the disabilities in question as well as 
current clinical manifestations and the effect the 
disabilities may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Further, the functional effect 
of pain in the affected joint has been taken into 
consideration.  38 C.F.R. §§  4.40, 4.45.  The evidence with 
regard to this matter is not so evenly balanced as to raise 
doubt as to any material issue.  38 U.S.C.A. § 5107.

II.  Low Back Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military naval or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303.  The United States Court of 
Veterans Appeals has determined that establishing service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and [service].  (emphasis added) Cuevas v. 
Principi, 3. Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).
When a disease was not initially manifested during service or 
within any applicable presumption period, the appellant may 
establish the required nexus for service connection by 
evidence demonstrating a medical relationship between the 
current disability and the service.  See 38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 
Vet.App. 352, 356 (1992).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veterans non-service connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet.App. 439 (1995);  See 38 C.F.R. § 3.310.

Under 38 U.S.C.A. § 5107(a), a veteran has an initial burden 
to produce evidence that a claim is well-grounded or 
plausible.  See Grottveit v. Brown, 5 Vet.App. 91, 92 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 (1992).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation. Such a claim need 
not be conclusive but only possible to satisfy the initial 
burden of § 5107(a).  For a claim to be well-grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in[-
]service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
[disease or injury] and the current disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required. Epps v. Gober, 126 F. 3d 1464 (1997).  A claimant 
would not meet this burden imposed by section 5107(a) merely 
by presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Consequently, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded under section 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  See Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).

The veterans service medical records show that she was seen 
on one occasion in June 1979 with complaints of low back 
pain.  X-ray studies showed a 12th thoracic lumbarization but 
were negative for any pathology.  It was noted that there was 
no question of trauma.  Subsequent service medical records 
are negative for any complaints or findings of a lumbar spine 
disorder.  In 1988 the veteran sustained an accidental 
gunshot wound to her right knee.

The report of the veterans September 1992 VA neurological 
examination noted that she presented with a history of pain 
radiating from her low back down to her right lower extremity 
beginning in March 1992.  It was noted that her coordination, 
station and gait appeared normal.  Mild muscle spasm was 
observed bilaterally in the lumbar region.  The examiner 
noted that the veteran had lumbar radiculopathy but that at 
that time it was not possible to state its cause or possible 
relationship to her right knee gunshot wound.

The claims file contains records of the veterans VA 
outpatient treatment for the period from September 1992 to 
January 1993.  In September 1992, it was noted that a 
computed tomography myelogram showed a herniated nucleus 
pulposus with obliteration of the right lateral recess at the 
L3-4 space, and a compression of the L4 nerve root.  No 
abnormalities were noted of coordination, station or gait.  
The bulk, power and tone of the major muscle groups were 
normal.  Straight leg raise tests were negative bilaterally.  
It was noted that the veteran had some rigidity and decreased 
motion in the lumbar spine.  She complained of pain and 
discomfort in the low back which was not severe.  Exercises, 
weight loss, and anti-inflammatory medication were 
prescribed.

In October 1992, the veteran was afforded another VA 
examination.  She complained of a history of back pain and 
spasm beginning some nine months after her 1988 gunshot wound 
to the right knee.  She stated she now had radiating pain in 
her right leg, and right leg numbness.   Her spine was noted 
to forward flex to 80 degrees.  The examiner noted some 
decreased sensation of the lateral aspect of the right thigh 
and stated that could be related to the fourth lumbar nerve 
root.  The examiner opined that her right lower extremity 
neuropathy was due to her low back disorder.  The impression 
was acute ruptured fourth lumbar disc with herniation, 
compromising the fourth lumbar nerve root to the right.    

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in December 1993, and presented several 
written statements from friends, associates, and relatives in 
support of her claim.  She testified that in 1979 she hurt 
her back slightly in a parachute jump, and that she had back 
spasms which began about a year after her 1988 right knee 
gunshot wound, but did not report them.  She stated she now 
has constant back pain which radiates from her back down her 
right leg, and which has begun to radiate down her left side 
as well.  She reported that one morning in April 1991 she 
woke up and couldnt move due to her herniated disc.  She 
stated that she thinks she walks differently now, with a 
waddle, due to her right knee weakness.  The statements from 
the veterans friends, family, and associates confirmed that 
the veteran complains of low back pain, and that her low back 
pain limits her ability to participate in normal activities.  
One associate reported that the veteran began to complain of 
back pain within one to one and a half years after her right 
knee gunshot wound.  The veterans parents reported that she 
had not had any back problems prior to her active service.  
One of her relatives stated that she had had no trouble 
hiking in the Fall of 1988, but that in the Summer of 1993, 
she had to be helped up and down trails.

The report of the veterans January 1997 VA examination noted 
that the veteran complained of lumbosacral pain, and upper 
lumbar pain at the midline and across the paravertebral 
muscle area.  It was noted that the veteran did not walk with 
a limp.  The back was found to forward flex to 60 degrees, to 
extend backward to 10 degrees, and to tilt to the left and 
right to zero degrees, with complaints of pain during that 
maneuver.  X-ray studies of the lumbar spine showed moderate 
narrowing of the L4-5 space, slight to moderate narrowing of 
the upper lumbar vertebrae down to L2, and slight anterior 
osteophyte formation along the superior border of L3.  The 
diagnosis was multiple levels of degenerative disc disease in 
the lumbar area.  

In January 1997, the veteran was also examined by neurologist 
Gary D. Cooney, M.D. of Missoula, Montana, at the request of 
the RO.  The report of that examination is contained in the 
claims file.  Dr. Cooney opined that the veteran had L3-4 
disc herniation, eccentric to the right.  He stated that he 
thought it was very unlikely that there was any specific 
relationship between the right knee gunshot wound and her 
disc herniation.  He further stated that although gait 
disturbances may produce mechanical low back pain, they would 
not be expected to cause a lumbar disc herniation.

Upon consideration of all the evidence of record, the Board 
finds that the veteran has not presented competent medical 
evidence that her low back disorder is causally related to 
her right knee disability.  While she was seen on one 
occasion in service with complaints of back pain, it appears 
that it was acute and transitory in nature. Further, that 
episode occurred several years prior to her right knee 
gunshot wound.

The only evidence the veteran has offered in support of her 
claim are her own unsubstantiated contentions, and statements 
from her friends, family, and associates.  While those 
individuals are certainly capable of providing evidence of 
symptomatology, as laypersons they are considered not capable 
of opining on matters requiring medical knowledge, such as 
the degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995);  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995);  Espiritu, 2 Vet. App. at 494 (1992).  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence which supports her claim.  The evidence now 
of record fails to show that her low back disorder with right 
leg neuropathy had its onset during her active service or is 
otherwise related to her active service, or to her service-
connected right leg disability.  Further, no medical evidence 
has been presented to show that her low back disorder has 
been aggravated by her right knee disability.  Indeed, all 
the medical evidence presented shows that the veterans gait 
is normal.  

Thus, the claim may not be considered well-grounded.  
38 U.S.C.A. § 5107(a).  Since the claim is not well-grounded, 
it must be denied.  See Edenfield v. Brown, 8 Vet. App. 384, 
390; (1995).


ORDER

Entitlement to a disability rating greater than 10 percent 
for the residuals of a gunshot wound of the right knee is 
denied.

Entitlement to a disability rating greater than 10 percent 
for damage to the peroneus longus muscle residual to a 
gunshot wound of the right knee is denied.

As a well-grounded claim of entitlement to service connection 
for a low back disorder with right leg neuropathy, including 
as secondary to a right knee disability has not been 
presented, the appeal is denied.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
